DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and examined. 

Specification Objections
The specification is objected to because of the following informalities: paragraph 0040 line 8 recites “in another instance, in another instance the system…” which appears to be a typographical error and should be “in another instance the system…”. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the recited limitation “the route associated with a mode of transport….” in line 11 appears to be a typographical error and should be “a route associated with a mode of transport…”.  Appropriate correction is required.
Claims 8 and 17 are objected to because of the following informalities:  the recited limitation “including invoking an API provided by a third party” in line 11 appears to be a typographical error and should be “a route associated with a mode of transport…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise a user interface configured to receive input from a user and provide output to the user” and “a network interface to communicate with one or more servers via a communication network”. 
A user interface configured to receive input from a user and provide output to the user corresponding structure is found on paragraph 0027, the user interface can include any suitable combination of input devices such as a touchscreen, a keyboard, and a microphone. 
However, “A network interface to communicate with one or more servers via a communication network” in claim 19 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claims 8 and 17 the recited limitation “including invoking an API provided by a third party” is indefinite. It is unclear to the examiner what the abbreviations API is referring to, the specification does not provide any definition to what these abbreviations 
In claim 19, the recited limitation “A network interface to communicate with one or more servers via a communication network” is indefinite. It is not clear for the examiner what the structure of network interface is and how the network interface performs its functions, the specification must provide adequate algorithm to carry out the specialized functions to communicate with one or more servers via a communication network. Appropriate correction is required.
	Claim 20 is rejected based on its dependency on base claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 

Claims 1-20 are rejected under 35 U.S.C. 101.  Independent claims 1, 10, and 19 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 10, and 19 recite generating a multi-modal route from the first starting location to the first destination for the first user in view of the second user travelling from the second starting location to the second destination, including generating (i) a ride share segment of the multi-modal route which the first user and the second user can traverse together using a ride share service and (ii) a segment of the route associated with a mode of transport other than the ride share service. Independent claim 19 recite receive (generate at the server) an indication of a multi-modal route from the first starting location to the first destination from the one or more servers, the multi-modal route including (i) a public transport segment associated with a public mode of transport, and (ii) a ride share segment which the first user can traverse together with another user using a ride share service  For example, but for the “one or more processors”, the claim(s) limitations encompass a person looking at data comprising of first user and second user starting location and destination location and 
The claims recite(s) the additional limitations of receiving, by one or more processors, an indication of a first starting location and a first destination from a first user device operated by a first user; receiving, by the one or more processors, an indication of a second starting location and a second destination from a second user device operated by a second user; receive input from a user and provide output to the user; communicate with one or more servers via a communication network; receive a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers; providing, to the first user device, an indication of the multi-modal route from the first starting location to the first destination; one or more processors; a non-transitory computer-readable memory; a computing device, a user interface, network interface, one or more server, and a communication network. The receiving and communicating steps are recited at a high level of generality (i.e., as a general means of gathering data of starting locations and destinations), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting and providing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a one or 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, communicating, transmitting, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐
Dependent claims 2-9, 11-18, and 20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 10-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levy et al (US 20190066250 A1)
With respect to claim 1,Levy teaches a method for generating multi-modal navigation directions for users, the method comprising: 
receiving, by one or more processors, an indication of a first starting location and a first destination from a first user device operated by a first user (see at least [0008], [0016], [0070], and [0076-0077]); 
receiving, by the one or more processors, an indication of a second starting location and a second destination from a second user device operated by a second user (see at least [0008], [0016], [0070], and [0076-0077]); 
generating a multi-modal route from the first starting location to the first destination for the first user in view of the second user travelling from the second starting location to the second destination (see at least [0056] and [0070-0071]), including generating (i) a ride share segment of the multi-modal route which the first user and the second user can traverse together using a ride share service (see at least [0056] and [0070-0071]), and (ii) a segment of the route associated with a mode of transport other than the ride share service (see at least [0019] and [0053], Levy teaches a pre-stage leg which is a leg (segment) wherein the travel leg is subsequent leg of the travel which is other than the ride share service for the trip.); and 
providing, to the first user device, an indication of the multi-modal route from the first starting location to the first destination (see at least [0020], [0057-0059], [0067], and [0070-0071]).
With respect to claim 2, Levy teaches wherein generating the ride share segment includes: 
determining a public transport segment immediately preceding the ride share segment (see at least [0019] and [0053-0059]), which the first user can traverse using a public transport, wherein the public transport segment terminates (see at least [0019] and [0053-0059], Levy teaches a pre-stage leg which is a leg (segment) wherein the travel leg is subsequent leg of the travel which is other than the ride share service for the trip and which could be traversed by walking, bus, or a vehicle.), and the ride share segment begins, at a pick-up location (see at least (see at least [0016], [0056],and [0070-0071]); and determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other (see at least [0034] and [0071]).
With respect to claim 3, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location at a same time includes: 
determining that the first user and the second user will use a same mode of public transport to arrive at the pick-up location (see at least [0016] and [0071]).
With respect to claim 4, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other includes obtaining scheduling information for the public transport segment (see at least [0007], [0034], and [0071]). 
With respect to claim 5, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location within a threshold amount of time of each other includes analyzing statistical data for a plurality of prior rides (see at least [0007] and [0009], Levy teaches obtaining historical travel pattern of a user while also matching a partner for the ride.).
With respect to claim 6, Levy teaches wherein determining that the first user and the second user are likely to arrive at the pick-up location at a same time includes: 
determining a public transport segment immediately following the ride share segment, wherein the public transport segment begins, and the ride share segment ends, at a drop-off location (see at least [0016] and [0017], Levy teaches two passengers riding on the same bus that will arrive at a same drop off point and then use a public transportation (taxi) to complete the ride.); and determining that the first user and the second user are likely to arrive at the drop-off location within a threshold amount of time of each other (see at least [0071], Levy teaches that maximum waiting time for a user at a drop of location is determined so that a second user arrives before the maximum waiting period.).
With respect to claim 7, wherein the multi-modal route is a first multi-modal route (see at least [0047-0050]), the method further comprising: 
(see at least [0009], [0020], and [0056], Levy teaches generating a second multi-modal route in which a second user (partner) from the second starting location i.e. location in which the second user meets the first user is being dropped at an intermediate or at earlier destination then the first user (in view of the first user).); and providing, to the second user device, an indication of the second multi-modal route to the second user (see at least [0047] and [0076-0077]).
With respect to claim 9, Levy teaches receiving, from the first user device, a selection of a first weight to be applied to a price factor (see at least [0006], [0015], and [0056]) and a second weight to be applied to a time factor (see at least [0037]); and generating the multi-modal route in view of the first weight and the second weight (see at least [0015], [0037], and [0056]).
With respect to claims 10, 11, 12, 13, 14, 15, 16, and 18, they are claims drawn to a computing system comprising one or more processors and a non-transitory computer-readable program that recite substantially the same limitations as the respective method claims 1, 2, 3, 4, 5, 6, 7, and 9. As such, claims 10, 11, 12, 13, 14, 15, 16, and 18 are rejected for substantially the same reasons given for the respective method claims 1, 2, 3, 4, 5, 6, 7, and 9 and are incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20190066250 A1) in view of Rakah et al (US 20180209803 A1).
With respect to claim 8, Levy do not specifically teach in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively, and automatically requesting a ride for the ride share segment, including invoking an API provided by a third party. 
However, Rakah et al teaches in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively (see at least [0138-0140]), and automatically requesting a ride for the ride share segment, including invoking an API provided by a third party (see at least [0161-0163]).
 teachings of Rakah wherein in response to receiving an indication that the first user and the second user requested navigation directions: providing navigation directions corresponding to the first multi-modal route and the second multi-modal route, respectively, and automatically requesting a ride for the ride share segment, including invoking an API provided by a third party. This would be done improve service efficiency when requesting a vehicle by picking up users from the same pick up location (see Rakah para 0139). 
With respect to claim 17, it is drawn to a computing system comprising one or more processors and a non-transitory computer-readable program that recite substantially the same limitations as the respective method claim 8. As such, claim 17 is rejected for substantially the same reasons given for the respective method claim 8 and is incorporated herein. (see claim 8 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 19, Levy teaches a computing device comprising: 
one or more processors (see at least [0078]); 
a user interface configured to receive input from a user and provide output to the user (see at least [0093]); 
a network interface to communicate with one or more servers via a communication network (see at least [0019] and [0076]); and 

receive an indication of a starting location and a destination via the user interface (see at least [0009]), receive an indication of a multi-modal route from the first starting location to the first destination from the one or more servers, the multi-modal route including (i) a public transport segment associated with a public mode of transport (see at least [0019] and [0053]), and (ii) a ride share segment which the first user can traverse together with another user using a ride share service (see at least [0056] and [0070-0071]), and provide an indication of the multi-modal route from the first starting location to the first destination, via the user interface (see at least [0020], [0057-0059], [0067], and [0070-0071]).
Levy do not specifically teach receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers. 
Rakah teaches receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more servers (see at least [0360]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Levy to incorporate the teachings of Rakah wherein receiving a selection of a private transport option and a public transport option via the user interface, transmit the indication and the selection to the one or more 
With respect to claim 20, Levy teaches wherein the instructions cause computing device to: receive a selection of a first weight to be applied to a price factor (see at least [0006], [0015], and [0056]) and a second weight to be applied to a time factor (see at least [0037]), and provide the selection of the first weight and the second weight to the one or more servers, wherein the multi-modal route is generated in view of the selection (see at least [0015], [0037], and [0056]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/A.A.K./           Examiner, Art Unit 3667      

/YUEN WONG/           Primary Examiner, Art Unit 3667